141 U.S. 656 (1891)
SMYTH
v.
NEW ORLEANS CANAL AND BANKING COMPANY.
No. 75.
Supreme Court of United States.
Submitted November 5, 1891.
Decided November 23, 1891.
APPEAL FROM THE CIRCUIT COURT OF THE UNITED STATES FOR THE EASTERN DISTRICT OF LOUISIANA.
*658 Mr. J. Ward Gurley, Jr., for appellant.
Mr. Henry C. Miller for the New Orleans Canal and Banking Company, appellee. Mr. J.L. Bradford for the same.
Mr. Gus. A. Breaux for the Metarie Cemetery Association, appellee.
*660 MR. JUSTICE FIELD, after stating the case, delivered the opinion of the court.
Notwithstanding the statement of the bill respecting the alleged illegal and fraudulent use of the ancient grants produced, and the alleged illegal proceedings of the department, the bill avers the possession by the complainant of a legal title to the premises. Whether that title can be enforced against other claimants will depend of course upon the validity of the ancient grants produced, and of the proceedings by which Louisiana is alleged to have acquired the property. That can be shown in an action at law as well as in a suit in equity.
If the State acquired a good title by the swamp land act of 1849, and the listing of the lands and patents to her, and she sold the premises, as alleged, to the complainant, he can recover them in an action at law, and the rents and profits accrued thereon since the defendants have been in possession, and for that purpose there is no occasion for any proceeding in equity. The 16th section of the Judiciary Act of 1789, which is carried into the Revised Statutes as sec. 723, declares that suits in equity shall not be sustained in either of the courts of the United States in any case where a plain, adequate and complete remedy may be had at law. The allegations as to the illegality of the action of the Land Department, and the fraudulent proceedings of the defendants in bringing forward the pretended ancient grants, are entirely unnecessary to the *661 maintenance of the action. The facts upon which a title to the premises in controversy rests, or by which such title can be defeated, can be readily shown in an action at law. No discovery is necessary for the intervention of any equitable jurisdiction, nor would there be any avoiding of a multiplicity of suits by maintaining this proceeding in a court of equity. In a single action at law all the facts can be established and all the questions necessary to determine the right to the property can be considered and disposed of. The allegation of fraudulent proceedings respecting the acquisition of the title does not convert an action at law into a suit in equity. The title stated is merely legal, and as was said in the case of Hipp v. Babin, 19 How. 271, 277, where an ejectment suit in equity was sought to be sustained: "The evidence to support it appears from documents accessible to either party; and no particular circumstances are stated, showing the necessity of the courts interfering, either for preventing suits or other vexation, or for preventing an injustice, irremediable at law." See also Scott v. Neely, 140 U.S. 106, 110.
The demurrer to the bill was, therefore, properly sustained and the suit dismissed on the ground that the complainant had an adequate remedy at law, such dismissal being without prejudice to any subsequent action at law which the complainant might be advised to bring.
Decree affirmed.
MR. JUSTICE BLATCHFORD took no part in the decision of this case.